t c summary opinion united_states tax_court gary wayne doolittle petitioner v commissioner of internal revenue respondent docket no 19072-11s filed date gary wayne doolittle pro_se robert v boeshaar for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure against petitioner for the taxable_year the issue sec_1 for decision are whether petitioner is entitled to a claimed deduction for alimony and is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in the state of washington when he filed his petition petitioner served in the military from to he and his former wife were married in and have at least one child b d petitioner and his former wife legally_separated in on date the superior court of the state of washington in and for the county of snohomish superior court filed a decree 1other adjustments made in the notice_of_deficiency are computational and will be decided in accordance with the court’s opinion in this case 2the court redacts the names of minor children see rule of legal_separation decree that provides in paragraph spousal maintenance that petitioner will pay spousal maintenance of dollar_figure a month the spousal maintenance payments were to end when b d reached age or on date to cover college costs and family living_expenses petitioner’s son b d would reach the age of on date the details of the spousal maintenance in paragraph of the decree are set forth in a document denominated exhibit a which the superior court filed on date exhibit a provides that petitioner will make payments of dollar_figure a month from his military disability pay through date to help with family support exhibit a does not state that petitioner must pay spousal maintenance until b d reaches age there is in addition to exhibit a a document entitled regarding spousal maintenance that repeats the language of exhibit a on date the superior court also filed an order for child_support order under the order petitioner was required to pay child_support of dollar_figure a month as was the case with spousal maintenance the child_support payments were to end on date this amount was a deviation from the standard calculation as agreed between petitioner and his former wife so that b d can be covered by child_support through college and help with college costs the decree was converted to a decree for dissolution in date on date the superior court filed an agreed order that provides that petitioner and his former wife agree to execute a qualified_domestic_relations_order qdro under which petitioner would pay dollar_figure from a wedbush morgan securities account to his former wife within days petitioner is the participant in the plan and his former wife is named the alternate_payee for purposes of the qdro the payment was to be made out of petitioner’s plan benefits the agreed order provides that the qdro will satisfy all of petitioner’s child_support including post secondary support and spousal maintenance through it also provides that this agreement also settles all issues and arguements sic pertaining to petitioner’s ira wa state retirement and military retirement disability the superior court filed the qdro on date which contains language conforming to the superior court order of date it also contains a provision stating that petitioner’s former wife assumes sole responsibility for the tax consequences of the payment on date the superior court filed a satisfaction of judgment petitioner is listed as the judgment debtor his former wife is listed as the judgment creditor and an x is marked next to the phrase full satisfaction of the judgment including costs and or interest petitioner filed his form_1040 u s individual_income_tax_return and claimed a deduction for alimony paid of dollar_figure ie the dollar_figure a month he was required to pay his former wife in spousal maintenance for respondent issued petitioner a notice_of_deficiency in which he disallowed petitioner’s claimed deduction for alimony paid of dollar_figure because l ump-sum cash paid as a property settlement is not deductible as alimony and determined that petitioner was liable for a sec_6662 accuracy-related_penalty discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 as petitioner did not argue or prove that the requirements of sec_7491 have been met the burden_of_proof does not shift to respondent i deduction for alimony paid generally alimony payments are taxable to the recipient and deductible by the payor sec_61 sec_71 sec_215 sec_215 defines alimony or separate_maintenance as any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 alimony or separate_maintenance payments defined -- for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse payments are deductible as alimony only if all four requirements of sec_71 are met jaffe v commissioner tcmemo_1999_196 respondent agrees that petitioner’s payments under the decree for meet the four requirements previously stated respondent however points to the provisions of sec_71 as impediments to the deductibility of petitioner’s payments to his former wife under sec_71 any part of any payment that the divorce_or_separation_instrument fixes as payable for the support of the payor’s children is not alimony further if any amount in the instrument will be reduced on the happening of a contingency relating to a child such as reaching a specified age or leaving school or reduced at a time associated with such a contingency the reduced_amount will be treated as a fixed amount payable for child_support respondent emphasizes that the decree specifically states that petitioner’s spousal maintenance payments of dollar_figure per month continue until b d reaches the age of or date although the related documents exhibit a and regarding spousal maintenance do not reference b d ’s birthday they do reference date a date that petitioner admits was chosen for its proximity to b d ’s birthday and because it would be after his son’s college period petitioner argues that the spousal maintenance provision has nothing to do with child_support there is a separate agreement specifically for child_support petitioner’s argument fails because a payment may be treated as fixed for payment of child_support even if other separate payments are specifically designated as child_support sec_1_71-1t q a-16 temporary income_tax regs fed reg date the court agrees with respondent that the dollar_figure-a- month spousal maintenance payments made under the decree and associated documents were to be reduced on the happening of a contingency relating to b d ’s reaching a specified age or finishing college or reduced at a time associated with such a contingency and the reduced_amount must be treated as a fixed amount payable for child_support and not alimony id q a-17 when parties however enter into a separate contractual agreement that modifies or replaces the provisions of the initial agreement with respect to alimony the second agreement controls the deductibility of the payment 87_tc_1029 10_tc_406 stroud v commissioner tcmemo_1993_317 lehrer v commissioner tcmemo_1980_256 the payments under the decree were displaced under sec_71 by the lump-sum payment of the qdro see bernard v commissioner t c pincite 3the parties agree that the alimony payments called for in the decree meet all of the requirements of sec_71 neither party argued whether the qdro met the requirements of sec_71 although the notice_of_deficiency states that it does not 10_tc_406 stroud v commissioner tcmemo_1993_ lehrer v commissioner tcmemo_1980_256 petitioner has not shown that his plan was not a qualified_plan see sec_401 a qualified_plan is a_trust sec_401 f g the qdro required petitioner to have a distribution made from his plan benefits to his former wife petitioner’s former wife was named as an alternate_payee in the qdro an alternate_payee includes a spouse or former spouse who is named by a domestic_relations_order as having the right to receive all or a portion of the benefits payable to a participant in a plan sec_414 for purposes of subsection a of sec_402 taxability of beneficiary of employee’s trust and sec_72 annuities an alternate_payee who is the spouse or former spouse of a participant of a qualified_retirement_plan is treated as the distributee of any distribution or payment under a qdro sec_402 under sec_402 amounts distributed to a distributee by a qualified_pension profit-sharing or stock_bonus_plan are taxable to the distributee in this case petitioner’s former wife under sec_72 in the year of the distribution sec_215 defines alimony as a payment that meets the requirements of sec_71 which is includible in the income of the recipient under sec_71 petitioner’s former wife is a distributee required to include the dollar_figure plan distribution in her income under sec_72 more importantly the alimony deduction of sec_215 is allowed to individuals and is deductible only by the obligor spouse not allowed to an estate_trust corporation or any other person who may pay the alimony obligation of such obligor spouse sec_215 sec_1_215-1 income_tax regs see also sec_215 sec_682 petitioner’s obligation was paid_by a_trust not by him see amarasinghe v commissioner tcmemo_2007_333 he is not entitled to the claimed alimony deduction ii accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 and b and for underpayments attributable to negligence or a substantial_understatement_of_income_tax sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for petitioner underpaid a portion of his income_tax because of negligence or disregard of rules or regulations and that there was a substantial_understatement_of_income_tax sec_6662 and b and imposes a penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner reported a tax_liability of dollar_figure petitioner’s actual tax_liability is dollar_figure petitioner does not have a substantial_understatement_of_income_tax for since the understatement amount will not exceed the greater of of the tax required to be shown on the return or dollar_figure but petitioner improperly deducted dollar_figure as alimony on his federal_income_tax return the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for the court finds however that the underpayment_of_tax was due to an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances respondent’s determination of the accuracy-related_penalty under sec_6662 for is not sustained to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the sec_6662 penalty
